UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 15-4420


UNITED STATES OF AMEICA,

                     Plaintiff - Appellee,

              v.

ROSALIO CALDERON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. David A. Faber, Senior District Judge. (7:12-cr-00037-FA-3)


Submitted: July 17, 2019                                          Decided: August 14, 2019


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North Carolina, for
Appellant. Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rosalio Calderon appeals his convictions and sentence following his guilty plea

pursuant to a plea agreement to conspiracy to commit Hobbs Act robbery in violation of

18 U.S.C. § 1951 (2012), use of a firearm in a crime of violence in violation of 18 U.S.C.

§ 924(c)(1)(A), (B)(i) (2012), conspiracy to distribute and possess with intent to

distribute more than 5 kilograms of cocaine in violation of 21 U.S.C. §§ 841(a)(1), 846

(2012), kidnapping resulting in death in violation of 18 U.S.C. § 1201(a) (2012), and

kidnapping in violation of 18 U.S.C. § 1201(a). The district court sentenced Calderon to

life in prison and a consecutive 120 months for the firearm conviction. Counsel has filed

an Anders 1 brief, indicating that he has found no meritorious issues for appeal, but

questioning whether the district court erred in denying Calderon’s motion to withdraw his

guilty plea. Calderon did not file a pro se supplemental brief. The Government declined

to file a response brief.

       We review the denial of a motion to withdraw a guilty plea for abuse of discretion.

United States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012). “A district court abuses its

discretion when it acts in an arbitrary manner, when it fails to consider judicially-

recognized factors limiting its discretion, or when it relies on erroneous factual or legal

premises.” Id. (internal quotation marks omitted).

       A defendant has no absolute right to withdraw a guilty plea, and the district
       court has discretion to decide whether a fair and just reason exists upon
       which to grant a withdrawal. The most important consideration in

       1
           Anders v. California, 386 U.S. 738 (1967).


                                              2
       resolving a motion to withdraw a guilty plea is an evaluation of the [Fed. R.
       Crim. P.] 11 colloquy at which the guilty plea was accepted. Thus, when a
       district court considers the plea withdrawal motion, the inquiry is ordinarily
       confined to whether the underlying plea was both counseled and voluntary.

Id. at 383-84 (internal citations and quotation marks omitted).

       We have independently reviewed the Rule 11 colloquy and find no error.

Calderon contends that the Government breached the plea agreement by failing to move

for a reduction of sentence. The plea agreement required the Government to “make

known” to the district court “the full extent of [Calderon]’s cooperation, but the United

States is not promising to move for a departure or sentence reduction[.]”               The

Government therefore never agreed to make such a motion and thus did not breach the

plea agreement. United States v. Butler, 272 F.3d 683, 686 (4th Cir. 2001) (noting “that

the decision not to make a downward departure motion is properly within the

government’s discretion”). Accordingly, the district court did not abuse its discretion in

denying Calderon’s motion to withdraw the guilty plea.

       In accordance with our obligations pursuant to Anders, we have reviewed the

entire record to determine if there are any potentially meritorious issues for appeal.

Calderon pled guilty to use of a firearm in a crime of violence.          The superseding

indictment identified the underlying crime of violence as conspiracy to commit Hobbs

Act robbery. Conspiracy to commit Hobbs Act robbery is not a crime of violence under

the force clause of 18 U.S.C. § 924(c)(3)(A). United States v. Simms, 914 F.3d 229, 233-

34 (4th Cir. 2019), petition for cert. docketed, 87 U.S.L.W. 3427 (U.S. Apr. 24, 2019)

(No. 18-1338). Moreover, the Supreme Court recently declared the residual clause of 18


                                             3
U.S.C. § 924(c)(3)(B) unconstitutionally vague, meaning that conspiracy to commit

Hobbs Act robbery cannot constitute a crime of violence. United States v. Davis, 139 S.

Ct. 2319, 2336 (2019). Accordingly, Calderon’s conviction for use of a firearm in a

crime of violence—conspiracy to commit Hobbs Act robbery—cannot stand.                   We

therefore vacate his conviction for this offense, vacate the sentence, and remand for

resentencing. Id. (“[W]hen a defendant’s § 924(c) conviction is invalidated, courts of

appeals routinely vacate the defendant’s entire sentence on all counts so that the district

court may increase the sentences for any remaining counts if such an increase is

warranted.” (internal quotation marks omitted)). We affirm the remainder of Calderon’s

convictions.

       This court requires that counsel inform Calderon, in writing, of the right to petition

the Supreme Court of the United States for further review. If Calderon requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Calderon.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     AFFIRMED IN PART,
                                                                      VACATED IN PART,
                                                                       AND REMANDED




                                             4